Rehearing.
Whitfield, C. J.
In a petition for rehearing it is *522urged that the court has mistaken the purpose and meaning of the peculiar Florida statute upon the subject of usury.
The testimony is that only $682.50 was actually received by the debtor, the creditor having withheld $17.50, as the first quarter’s interest on the loan. “The actual principal sum received,” $682.50, “ together with interest at the rate of ten per centum per annum,” amount to $75°-75> whereas the payment of $700.00 together with three quarters’ interest at $17.50 each (and disregarding the $17.50 which wás withheld by the creditor as the first quarter’s interest and was never actually received by the debtor) would be $752.50; therefore by the agreement and conduct of the parties, “the debtor is required or obligated to pay a greater sum than the actual principal sum received, together with interest at the rate of ten per centum per annum,” in violation of the te'rms of the statute.
A rehearing is denied.
Shackleford and Cockrell, JJ., concur.
Taylor, Hocker and JParki-iill, JJ., concur in the opinion. •